Appeal (1) from so much of an order of the County
Court, Nassau County, as denied, after a hearing, appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court, rendered April 27, 1956, and (2) from each and every intermediate order therein made. The 'judgment sought to be vacated convicted appellant, on his plea of guilty, of rape in the first degree, sentenced him to serve from 10 to 20 years, and committed him to the Elmira Reception Center. Order insofar as appealed from unanimously affirmed. There was no fraud or misrepresentation by the court, the District Attorney or any officer of the State. Appeal from intermediate orders dismissed (Code Crim. Pro., § 517). Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.